Order filed, April 19, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00197-CV
                                     ____________

   MARTHA A. GREGORY D/B/A WORKZONE TECHNOLOGIES, Appellant

                                              V.

                         PORTER & HEDGES, LLP, Appellee


                        On Appeal from the 269th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2008-07491


                                          ORDER

       The reporter’s record in this case was due April 1, 2012, 2012. See Tex. R. App.
P. 35.1. On April 3, 2012, this court ordered the court reporter to file the record within
15 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Kathleen Keese, the official court reporter and Annette Peltier, the
substitute court reporter, to file the record in this appeal within 30 days of the date of this
order. No further extension will be entertained absent exceptional circumstances.
The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See Tex. R. App. P. 35.3(c). If Kathleen Keese and Annette Peltier
does not timely file the record as ordered, we will issue an order directing the trial court
to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM